Citation Nr: 1813141	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO. 15-00 654A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss.


ORDER

An effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss is denied.


FINDING OF FACT

The earliest date of a pending claim of entitlement to service connection for bilateral hearing loss is August 9, 2011.




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than August 9, 2011, for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from September 1958 to August 1961.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the RO in Buffalo, New York on behalf of the RO in Baltimore, Maryland.

In December 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the claims file.

In February 2017, the Board remanded this issue with instructions to the RO to issue a Statement of the Case so that the Veteran could perfect an appeal. The Veteran has done so, and the case has since been returned to the Board for further appellate action. 

The Veteran has raised the question of whether there was clear and unmistakable error (CUE) in prior RO decisions in the January 2015 VA Form 9 and hearing testimony, contending, in pertinent part, that an earlier effective date is warranted for hearing loss on the basis of CUE. The Board has considered the Veteran's assertion that a CUE claim is a component of the effective date claim; however, CUE is not simply an alternative argument in favor of an earlier effective date; CUE claims are distinct claims involving separate legal provisions and considerations. Absent a specific adjudication of a CUE claim by the agency of original jurisdiction, the Board finds that it cannot take jurisdiction over the matter as this would deprive the Veteran of his basic right to a decision on appeal of any determination of the VA Secretary. 

The Veteran has asserted that the CUE claim is inextricably intertwined with the effective date claims and that the Board should remand the CUE claim to the agency of original jurisdiction (AOJ). However, because the prior rating decisions in July 1980 and November 2001 denying hearing loss are final, the Board finds that the claims are not inextricably intertwined.  This is because a decision on the effective date claim would not prejudice a future decision with respect to CUE, which may be raised at any time, and which would be subject to different legal provisions. 

The Board acknowledges the Veteran's argument in the informal hearing presentation that 38 C.F.R. § 20.1104, and the holding in Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), prohibit the AOJ from addressing a CUE claim if the Board denies an earlier effective date on the merits. The Board finds that this is not the holding in Dittrich, nor is it set out in 38 C.F.R. § 20.1104. The Dittrich case involved an attempt of the claimant to file a second allegation of CUE at the AOJ level after the Board had already denied a CUE claim based on the same facts and in which the same benefit was sought. The Board has never adjudicated the question of CUE in this case. Indeed, the holding in Dittrich was clarified by the Federal Circuit in Boggs. v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), which cites the rule in Dittrich, but continues: 

There are only two statutorily created exceptions to the rule of finality for veterans claims[...] First, under 38 U.S.C. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."[...] Second, a final decision "is subject to revision on the grounds of clear and unmistakable error."[...] Thus, absent a claim of clear and unmistakable error, a veteran must present new and material evidence to support any claim for service connection that rests upon the same factual basis as an earlier claim that has been denied by the Board. 

Under the circumstances of this case, the provisions of 38 C.F.R. § 20.1104 do not preclude an AOJ decision on CUE in either the July 1980 or November 2001 final rating decisions on the issue of service connection for hearing loss.  This is because this appeal arises from a July 2013 rating decision that granted hearing loss on a reopened claim; and the issue of CUE in an earlier prior final decision was not raised by the appellant when before the AOJ and it was not adjudicated thereby.  The only AOJ decision that is to be subsumed into this Board decision is the July 2013 rating decision on appeal. This is consistent with VA regulations under 38 C.F.R. § 20.1104, as follows: 

When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.

In this case, the determination of the AOJ in July 2013 - the decision on appeal here - did not address whether there was CUE in a prior final rating decision. The Board reiterates that this is why the Board does not have jurisdiction over the question of CUE. It also distinguishes the current situation from the rule stated under 38 C.F.R. § 20.1104. The Board cannot here affirm a determination that was not made by the AOJ.

As there was no substantive appeal to the July 1980 or November 2001 rating decisions denying service connection for hearing loss, and the Board never considered the merits of entitlement service connection for hearing loss, it does not have jurisdiction to address any claim articulated that the prior final denials for service connection should be vacated based on clear and unmistakable error.  Such a claim must be made with specificity to the AOJ and considered by the AOJ in the first instance before it can be addressed by the Board.

The Board notes that our findings and conclusion in this decision pertain to the application of 38 C.F.R. §§ 3.151, 3.400, to the July 2013 rating decision on appeal. The Board makes no determination regarding errors in any prior AOJ decision that might conflict with or preclude a future AOJ decision on CUE. Indeed, to the extent the Veteran seeks to revisit either prior final decision on any basis other than CUE, such claim is without merit and must be dismissed as a freestanding claim for an earlier effective date. See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006). To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  As is explained herein, the Board's decision on this effective date claim does not prejudice a CUE claim in prior final denials of service connection for hearing loss. Such a claim is a collateral attack on a final decision of the AOJ. The Veteran has raised such a claim, which must first be adjudicated by the AOJ before the Board can address it. 

In February 2017, the Board referred a CUE claim to the AOJ. The AOJ initially acknowledged the Board's instructions in a June 6, 2017, VA Form 21-0820 (Report of General Information). The Veteran then submitted a supplemental claim form in January 2018. Unfortunately, the AOJ replied that it could not address the claim because it was already on appeal. This is an incorrect statement. 

The Board emphasizes that the allegation of CUE in the July 1980 rating decision regarding the effective date for hearing loss is not on appeal and must be adjudicated in the first instance by the AOJ. If the supplemental claim filed by the Veteran in January 2018 is not sufficient, the AOJ should notify the Veteran of the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Turning to the merits of the claim on appeal, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110(a). 

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release. 38 U.S.C. § 5110(b)(1). 

This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In this case, a claim of entitlement to service connection for hearing loss was received in January 1980. That claim was denied in a July 1980 rating decision. The Veteran filed a Notice of Disagreement in March 1981, and the RO issued a Statement of the Case in May 1981. The Statement of the Case notified the Veteran that, to perfect the appeal, he must complete and submit the attached VA Form I-9 or substantive appeal. He was instructed that:

"If we do not hear from you in 60 days, we will assume you do not intend to complete your appeal and we will close our record. If you require more time, please let us know within 60 days."

The next document received from the Veteran in the claims file is dated as received July 2001. Accordingly, as the appeal was not perfected, the July 1980 rating decision became final.

The July 2001 submission was a statement from the Veteran indicating that he wished to reapply for compensation. He provided no additional evidence or argument; and, indeed, he did not specify what disability he was seeking. He stated that he had been told his service records were destroyed in a fire, but had later discovered that the fire did not affect records for personnel with his dates of service. The RO denied the claim in November 2001 finding that no new and material evidence had been received, and noting that his service treatment records were of record and had been of record at the time of the prior denial. 

Subsequent to the November 2001 decision, there is no correspondence or other evidence from the Veteran until the current claim, received on August 8, 2011. Accordingly, as an appeal was not initiated, the November 2001 rating decision became final. 

In this appeal, pursuant to the July 2013 rating decision, the issue of service connection for a hearing loss was reopened and granted on the basis of 38 C.F.R. § 3.156(a), in that new and material evidence in the form of a positive medical opinion was entered into the record. The corresponding provision for assigning effective dates under these circumstances is 38 C.F.R. § 3.400(q)(2), which states that for claims received after final disallowance, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later. 

In sum, the Board finds that the earliest date of a pending claim of entitlement to service connection for bilateral hearing loss is August 9, 2011. All prior claims were the subject of final rating decisions. While the date entitlement may have arisen  earlier than the date of claim, it is the date of claim that controls the assignment of the effective date. Accordingly, the appropriate effective date under applicable law is August 9, 2011. The Board concludes that an earlier effective date is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States  

Department of Veterans Affairs


